—Judgment unanimously affirmed. Memorandum: Defendant was sentenced on his prior felony conviction on June 3, 1983, and he committed a second felony on June 10, 1991. Because defendant was sentenced on the earlier conviction within 10 years of his commission of a second felony offense, defendant was properly sentenced as a second felony offender (see, Penal Law § 70.06 [1] [b] [iv]). Because the People were not relying upon the tolling provision of Penal Law § 70.06 (1) (b) (v), they were not required to set forth in the second felony offender statement the periods and places of incarceration of defendant (see, CPL 400.21 [2]). (Appeal from Judgment of Monroe County Court, Connell, J.—Violation of Probation.) Present—Green, J. P., Pine, Callahan, Doerr and Davis, JJ.